Case 2:21-mj-00626-LPL Document 2 Filed 03/20/21 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

' UNITED STATES OF AMERICA

v. CRIM. NO. 21 al-my- 00 b2Qb

PRIL\e @ VOGEL I

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
Tn accordance with Administrative Order 20-mc-466, this Court finds:

xX That the Defendant (or the Juvenile) has consented to the use of video .
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after
consultation with counsel; and

The proceeding(s) held on this date may be conducted by:

xX Video Teleconferencing

Teleconferencing, because video teleconferencing is not reasonably available for the

. following reason:

____ The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

Other:

 

 

  

Date: 3 f a las | fi ral o #@ a E
. ‘nited States Magistrate Judge
